THE Probate Court of Parke county appointed William Morgan as the guardian of Mary Morgan, a minor under fourteen years of age. The Court, in 1840, on the application of James C. Anderson and his wife, the mother of the minor, revoked the appointment of Morgan, and appointed the applicants guardians in his stead, on account of the relationship of Anderson's wife to the ward. Held, that the Court had not power to remove a guardian, except in cases relating to the faithful performance of his trust, or to the sufficiency of the security given by him; and that, therefore, the removal in this case was without authority. R. S. 1838, pp. 195, 196.